89 F.3d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Jerry JOBE, Appellant.UNITED STATES of America, Appellee,v.Betty Obergfell TURNER, Appellant.
Nos. 95-4119EA, 95-4141EA.
United States Court of Appeals, Eighth Circuit.
Submitted May 17, 1996.Filed June 5, 1996.

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Following their convictions for conspiracy, money laundering, and illegal financial activity affecting interstate commerce, Jerry Jobe and Betty Obergfell Turner appeal their convictions and sentences.   Having heard the parties' arguments and having considered the briefs and record, we conclude that Jobe's and Turner's convictions and sentences should be affirmed.


2
Jobe and Turner contend the evidence is insufficient to support the jury's verdicts.   Essentially, Jobe and Turner view the evidence in their most favorable light and ignore the abundant evidence of their guilt.   Nevertheless, the record contains substantial evidence on which the jury reasonably could have found Jobe and Turner guilty on all charges.


3
We also reject Jobe's and Turner's arguments about their sentences.   Their contention that the district court improperly denied them a downward departure because their mine-run money laundering scheme falls outside the heartland of money laundering is meritless.   Likewise, we reject Turner's contention that the district court improperly enhanced Turner's sentence for abuse of a position of trust.   Because the district court did not violate law when imposing Jobe's and Turner's sentences within the applicable guidelines range, or misapply the guidelines, we must affirm the sentences.   We also conclude the district court properly ordered Jobe and Turner to pay restitution.


4
Having concluded the district court correctly resolved each of Jobe's and Turner's claims and that an extended discussion of the issues will serve no useful purpose, we affirm.   See 8th Cir.  R. 47B.